Name: 2003/552/EC: Commission Decision of 22 July 2003 amending Decision 2002/80/EC imposing special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey (Text with EEA relevance) (notified under document number C(2003) 2604)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  international trade;  tariff policy;  Europe;  health;  trade
 Date Published: 2003-07-26

 Avis juridique important|32003D05522003/552/EC: Commission Decision of 22 July 2003 amending Decision 2002/80/EC imposing special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey (Text with EEA relevance) (notified under document number C(2003) 2604) Official Journal L 187 , 26/07/2003 P. 0047 - 0050Commission Decisionof 22 July 2003amending Decision 2002/80/EC imposing special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey(notified under document number C(2003) 2604)(Text with EEA relevance)(2003/552/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,After consulting the Member States,Whereas:(1) Commission Decision 2002/80/EC of 4 February 2002 imposing special conditions on the import of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey(2), as last amended by Decision 2002/679/EC(3), provides for a review of that Decision by 31 December 2002.(2) The results of random sampling and analysis of consignments of dried figs, hazelnuts and pistachios originating in or consigned from Turkey demonstrate that there is a continuing need for the special conditions set out in Decision 2002/80/EC in order to provide a sufficient level of protection of public health within the Community.(3) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(4) provides for the establishment of the rapid alert system for food and feed (RASFF).(4) In the interests of public health, Member States should provide the Commission with periodical reports of all analytical results of official controls carried out in respect of consignments of figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey. Such reports should be in addition to the notification obligation under the rapid alert system for food and feed.(5) At the request of certain Member States, it is appropriate to update the list of points of entry through which the products covered by Decision 2002/80/EC may be imported into the Community. For the sake of clarity, that list should be replaced.(6) Decision 2002/80/EC should therefore be amended accordingly,HAS ADOPTED THIS DECISION:Article 1Decision 2002/80/EC is amended as follows:1. Article 1 is amended as follows:(a) The following is added to Article 1(1):"- Flour, meal and powder of hazelnuts, figs and pistachios falling within CN code 1106 30 90."(b) Article 1(5) is replaced by the following:"5. The competent authorities in each Member State shall undertake at random sampling of the consignments of dried figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey for analysis of aflatoxin B1 and total aflatoxin.Member States shall submit to the Commission every three months a report of all analytical results of official controls on consignments of dried figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey. This report shall be submitted during the month following each quarter(5)."(c) Article 1(6) is amended as follows:At the end of the second sentence, the words "for a maximum of 10 working days" are replaced by "for a maximum of 15 working days".(d) The following paragraph 7 is added"7. In case a consignment is split, copies of the health certificate and accompanying documents referred to in the paragraphs 1 and 6 and certified by the competent authority of the Member State on whose territory the splitting has taken place, shall accompany each part of the split consignment."2. Article 2 is replaced by the following:"Article 2This Decision shall be kept under review in the light of information and guarantees provided by the competent authorities of Turkey and on the basis of the results of the tests carried out by Member States in order to assess whether the special conditions set out in Article 1 provide a sufficient level of protection of public health within the Community. The review shall also assess whether there is a continuing need for the special conditions."3. Annex II is replaced by the text in the Annex to this DecisionArticle 2This Decision is addressed to the Member States.Done at Brussels, 22 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 34, 5.2.2002, p. 26.(3) OJ L 229, 27.8.2002, p. 37.(4) OJ L 31, 1.2.2002, p. 1.(5) April, July, October, January.ANNEX"ANNEX IIList of points of entry through which consignments of dried figs, hazelnuts and pistachios and certain products derived thereof originating in or consigned from Turkey may be imported into the Community>TABLE>"